Title: To Benjamin Franklin from Robert R. Livingston, 20 October 1781
From: Livingston, Robert R.
To: Franklin, Benjamin


Dear Sir
Philadelphia 20th Octr 1781.
Congress having lately thought it adviseable to alter the arrangement of their great executive departments, & to desolve the boards & committees under whose direction they formerly were, I am to inform you that they have done me the honor to appoint me their Secretary for foreign affairs. In which capacity they have made it my duty, as it will always be my inclination, to maintain an intimate, & regular correspondence with you. I have this day taken the oath of office, and as the recital of fortunate events is the utmost pleasing task annexed to it. I shall give you a short sketch of the state of our military operations. 
 When Genl: Washington was fully apprized that Compt Da Grasse was to vissit this Continent, he made every provission for the attack of New York, where the enimy had about 6000 troops, & seven Ships of the line, which was thought inadequate to its defence. He collected the troops, as well those of our allies, as our own, & made a movement towards New York. The delay of our recruits in coming in, a small reenforcement to the enimy from Europe, & some other circumstances, gave us reason to be apprehensive for the event of this attempt, ’tho the magnitude of the object still urged the Genl. to undertake it. It was the enimies place of arms, the repository of their magazines, & the only harbour for large ships left them on this side of Halifax. Every preparation was accordingly made, When some circumstances deemed unfortunate at the time, but which, like many other of our supposed evils, have in the end been productive of good, occasioned an alteration in the destination of Compt Da Grasse. He sailed for Chesapeek. The Genl. still appearing to prosecute his first design moved his Army & made such preparations as induced the enimy to believe that he meant to possess himself of Staten Island as preparitory to his design upon New York. In the mean time, the army filed off, thro’ Hakensack, & New Ark, to keep up the deception, and arrivd by expeditious marches to the head of Elk. Compt Da Grasse arrived in the critical moment, And Cornwallis at the head of about 5000 men found himself compleatly invested at York town by an army of abt. fourteen thousand regular troops. The British fleet which arrived at New York about the time that Compt Da Grasse reached Chesapeek made an ineffectual attempt to relieve their army. They were defeated, & compelled to return to New York after losing the Terrible a 74. & two frigates By which means a junction of the fleet from Rhode Island was formd with that under the Compt Da Grasse. It arrived the day after the action, & narrowly escaped falling in wth: the English fleet. Our batteries were opened the 7th. The enimy have evacuated their principal outworks & been repulsed in one or two sallies, our second parellel was begun on the 11th: within 300 yards of their lines and the least sanguine among the Officers fix the end of the month, as the era of Cornwallis’s captivity. His whole force at York & on the opposite side of the river, including seamen, & Irregulars, amounts to about 7000 men. The enimy sailed from Sandyhook yesterday with twenty three ships of the line, & three 50s:, with several frigates, & a number of fire ships: they have 5000 of their best troops, if we are rightly informed, on board their ships of war. They are resolved to make some attempt for the relief of Cornwallis, whose capture must draw after it, the loss of all the posts they hold in the Southern States & the total ruin of their affairs in America. Georgia has reestablished her Government, where the enimy have no other footing than in Savannah. South Cariolina is about doing the Same. Genl Green has very prudently wasted the strength of the enimy, & raised the confidence of the militia, by fighting them in detail, his late victory (which I enclose you an account of in his own words) affords the most promising prospect of our spedily recovering the possession of that country.
Congress are however looking forward to another campaign. They have voted twenty five thousand men for the ensuing year. These, when raised & appointed, together with the success which has hitherto, & which we may promise ourselves will still continue to attend the Allied arms, will enable you to open your dioplomatick campaign with great advantage, and permit you, Sir, to rejoice in the close of that great work, to which you have so sedulously & ably contributed.
I need not tell you, Sir, how anxious I shall be to hear from you on every occasion, nothing short of the most constant, & regular, information, will satisfy the expectations of Congress. We have much to learn, & but few oportunities of acquiring information. Your situation enables you not only to let us know what passes with you, but to extend your inquiries to courts where we have no ministers, And of whose politicks we would not chuse to be ignorant, tho they may but remotely concern us at present. For my own part, I freely confess, that I rely much upon your knowledge & experience to supply my want of both. I propose to write so frequently to you, as to keep you fully informed, not only of what is done, but of what is not done, since the last may some times be as important to you as the first.
As far Sir as you may find a similar task consistent with your health, your leisure, & your various avocations, you will render us essential services in imposing it upon yourself.
Congress having resolved, that all communications with their ministers abroad, shall pass thro’ this office you will do me the honor Sir, to direct in future your publick letters to me. I have the honor to be Dear sir With the greatest respect & esteem Your Most Obdt: Hum Servt
R Rob Livingston
